    Case: 1:16-cv-08637 Document #: 2281 Filed: 06/26/19 Page 1 of 4 PageID #:106458



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


    IN RE:                                           Case No. 16-cv-8637

     BROILER CHICKEN ANTITRUST                       Judge Thomas M. Durkin
     LITIGATION                                      Magistrate Judge Jeffrey T. Gilbert


    This Document Relates to All Actions:




       MEMORANDUM OF THE AFFILIATED FOODS PLAINTIFFS IN PARTIAL
     OPPOSITION TO THE UNITED STATES’ MOTION TO INTERVENE AND STAY
                               DISCOVERY
         The Affiliated Foods Group of Direct-Action Plaintiffs1 (Affiliated Foods Plaintiffs) have

brought actions in this litigation. They do not oppose the United States’ (DOJ’s) Motion to

Intervene. But they respectfully oppose the DOJ’s motion to stay discovery. (Document 2268).

         The DOJ “requests a 6-month stay of depositions” and all “written discovery” of

“defendants and their current and former employees” beyond, for example, “a request for

admission that particular documents are business records.” If granted, this relief would

effectively shut down plaintiffs’ prosecution of this case for six months and probably longer.


1
 The Affiliated Foods Group of Direct-Action Plaintiffs are composed of Action Meat
Distributors, Inc., Affiliated Foods, Inc., Alex Lee, Inc., Associated Food Stores, Inc., Associated
Grocers of New England, Inc., Associated Grocers, Inc., Bashas’ Inc., Big Y Foods, Inc.,
Brookshire Grocery Company, CBBC Opco, LLC d/b/a Colorado Boxed Beef, Certco, Inc.,
Fareway Stores, Inc., Giant Eagle, Inc., Howard Samuels as Trustee for Central Grocers, Inc., Ira
Higdon Grocery Company, Inc., King Solomon Foods, Inc., Merchants Distributors, LLC,
Nicholas & Co., Inc., Pacific Agri-Products, Inc., Pacific Food Distributors, Inc., Piggly Wiggly
Alabama Distributing Co., Inc., Schnuck Markets, Inc., Troyer Foods, Inc., URM Stores, Inc.,
W. Lee Flowers and Company, Inc., Weinstein Wholesale Meats, Inc., and Woodman’s Food
Market, Inc.
 Case: 1:16-cv-08637 Document #: 2281 Filed: 06/26/19 Page 2 of 4 PageID #:106459



         The DOJ comes late to these proceedings. Discovery of defendants has been ongoing for

more than one year and depositions of defendants have been occurring since October 2018. To

date, more than 150 depositions have been taken. Indeed, we are not aware of any case where

the DOJ moved for a discovery stay when the case had been pending for two and one-half years

and after so substantial an amount of substantive discovery has occurred. While the Affiliated

Foods Plaintiffs do not wish to interfere with the DOJ’s investigation, granting a discovery stay

now will wreak havoc on this litigation, and send it down a slippery slope that would likely lead

to additional DOJ motions to extend the stay (as typically happens), which could last for years.

         This, for example, is precisely what has happened in In re: Generic Pharmaceutical

Pricing Antitrust Litigation, MDL No. 2724, 16-MD2724, pending in the Eastern District of

Pennsylvania. The DOJ moved for a stay of discovery in January 2017 to prevent, among other

things, depositions of defendants and their present and former employees. This deposition stay

has been repeatedly extended in six-month increments; it is still in effect more than two years

later.

         We fear that if the Court grants this stay, this litigation will be unnecessarily delayed and

plaintiffs will be prejudiced. If the DOJ has concerns about particular depositions or types of

depositions (for example, those of certain individuals or employees of a particular entity), those

depositions could be deferred until the end of fact discovery. This was done in In Re: Packaged

Seafood Product Antitrust Litigation, Case No. 3:15 and 02670-JLS-MDD, pending in the

Southern District of California, where there was a partial stay of discovery pertaining to

particular deponents.

         Even if the Court were to grant some type of deposition stay, it should not stay non-

deposition party discovery. At the very least, document discovery should proceed, and the



                                                   2
 Case: 1:16-cv-08637 Document #: 2281 Filed: 06/26/19 Page 3 of 4 PageID #:106460



parties should continue to meet and confer about any related issues. Likewise, there is no reason

to prevent service of, and Defendants’ responses to, Interrogatories and Requests for Admission.

                                            Conclusion

       It is respectfully submitted that the Court should grant DOJ’s motion to intervene, but

deny DOJ’s request to stay discovery or, in the alternative, narrow the scope of the requested

discovery stay given potential prejudice to plaintiffs.

Dated: June 26, 2019

                                              /s/ Eric R. Lifvendahl
                                              Eric R. Lifvendahl
                                              LOWIS & GELLEN LLP
                                              175 w. Jackson Blvd., Suite 950
                                              Chicago, Illinois 60604
                                              Tel: (312) 456-2707
                                              Email: elifvendahl@lowis-gellen.com

                                              KAPLAN FOX & KILSHEIMER, LLP
                                              Robert N. Kaplan
                                              Matthew P. McCahill
                                              Jeff Campisi
                                              850 Third Avenue, 14th Floor
                                              New York, New York 10022
                                              Tel: (212) 687-1980
                                              Email: rkaplan@kaplanfox.com
                                              Email: mmccahill@kaplanfox.com
                                              Email: jcampisi@kaplanfox.com

                                              KAPLAN FOX & KILSHEIMER LLP
                                              Gary L. Specks
                                              681 Prestwick Lane
                                              Wheeling, Illinois 60090
                                              Tel: (847) 831-1585
                                              Email: gspecks@kaplanfox.com




                                                  3
Case: 1:16-cv-08637 Document #: 2281 Filed: 06/26/19 Page 4 of 4 PageID #:106461



                                    THE COFFMAN LAW FIRM
                                    Richard L. Coffman
                                    First City Building
                                    505 Orleans Street, Fifth Floor
                                    Beaumont, Texas 77701
                                    Tel: (409) 833-7700
                                    Email: rcoffman@coffmanlawfirm.com

                                    CERA LLP
                                    Solomon B. Cera
                                    595 Market Street, Suite 2300
                                    San Francisco, California 94105
                                    Tel: (415) 777-2230
                                    Email: scera@cerallp.com

                                    CERA LLP
                                    C. Andrew Dirksen
                                    800 Boylston St., 16th Floor
                                    Boston, Mass. 02199
                                    Tel: (857) 453-6555
                                    Email: cdirksen@cerallp.com

                                    HAYNSWORTH SINKLER BOYD P.A.
                                    Manton M. Grier
                                    Elizabeth H. Black
                                    Mary C. Eldridge
                                    1201 Main Street 22nd Floor
                                    Columbia, SC 29201-3226
                                    Tel: 803.540.7753
                                    Email: mgrier@hsblawfirm.com
                                    Email: eblack@hsblawfirm.com
                                    Email: meldridge@hsblawfirm.com

                                    MARCUS & SHAPIRA LLP
                                    Bernard D. Marcus
                                    Moira C. Cain-Mannix
                                    Erin Gibson Allen
                                    One Oxford Center, 35th Floor
                                    Pittsburgh, PA 15219
                                    Telephone: (412) 471-3490
                                    Facsimile: (412) 391-8758
                                    Email: marcus@marcus-shapira.com
                                    Email: cain-mannix@marcus-shapira.com
                                    Email: Allen@marcus-shapira.com



                                       4
